DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8,11,16,17,41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tulley et al.(USAN 20190124916; 5/2/2019). Tulley et al. teach a plant seed coating wherein the film coating comprises a protein(soy protein) and the film coating adheres to plant seed’s outer coat(carrier). See claim 1. Tulley et al. teach that the coating can comprise a herbicide/fertilizer. See claim 5. Tulley et al. teach a number of herbicides including glyphosate. Tulley et al. at paragraph 65 teach a drying step of the coating comprising lecithin on the seed carrier. Tulley et al. at paragraph 53 teach multiple coating layers on the seed. Tulley et al. do not teach the claimed two step process of first coating the seed(carrier) with the herbicide  and secondly adding lecithin on top of the herbicide(glyphosate). In the absence of a showing of the benefit of the instant two step process for coating the carrier(seed) as opposed to Tulley et al.’s one step process of coating the seed with a mixture of lecithin and herbicide, Tulley et al.’s one step process renders instant two step process obvious.

Claims 1-11,17,18,41,42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hazen et al.(WO 9623408; 8/8/1996). Hazen et al. teach a dry bonded pesticidal granule/fertilizer. See abstract. Hazen et al. teach spray coating diammonium sulfate fertilizer granule(carrier) with a composition comprising a surfactant such as glycerol esters and pesticide, especially glyphosate. See abstract, page 3 lines 1-26, pages 9-10. Hazen et al. teach that coating can be multilayer. See page 17 lines 9-23. Hazen et al. do not teach the claimed two step process of first coating the seed(carrier) with the herbicide  and secondly adding lecithin on top of the herbicide(glyphosate). In the absence of a showing of the benefit of the instant two step process for coating the carrier(seed) as opposed to Hazen et al.’s one step process of coating the seed with a mixture of lecithin and herbicide, Hazen et al.’s one step process renders instant two step process obvious.

Claims 1-12,17,18,41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burnham et al.(USAN 20200148605; 5/14/2020).  Burnham et al. teach coated fertilizer granules, coating one or more concentric layers over a core such that the coating contains a bioactive agent such as a herbicide, e.g.glyphosate. The bioactive(herbicide) is bound to the surface of the fertilizer granule. The herbicide coated granule has both slow and fast release ability. See abstract and paragraph 25. The herbicide coated granule is dried. See paragraphs 6 and 7. The granules are contacted with tall oil as coating agent. See paragraph 6. The granule fertilizers include sulfate and phosphate molecules. See paragraph 6. The fertilizer granule further comprise a surfactant that facilitates adherence of coating and active to the granule. Coating agents can be mixed with bioactives and together applied to granules or applied individually  but separately. See paragraph 22, Examples 3-9. The coated fertilizer kills, inhibits, and/or controls unwanted vegetation. See paragraph 20.   In the absence of a showing of the benefit of the instant two step process for coating the carrier(seed) as opposed to Burnham et al.’s one step process of coating the seed with a mixture of lecithin and herbicide, Burnham et al.’s one step process renders instant two step process obvious. Burnham et al.at paragraph 22 do suggest the one step but shows no benefit of it over the two steps. In the absence of such showing Burnham renders instant obvious. 

Claims 1-12, 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neff et al.(USAN 20150291481; 10/15/2015). Neff et al. at paragraphs 4,11,21 teach that granular fertilizers such as ammonium phosphate are often coated with a herbicide such as dimethenamid, phenmedipham, etc. Neff et al. at paragraph teach the granule having control release property. Neff et al. at paragraphs 12,27 teach multilayer coating, including polyurethane coating, of the granule.  In the absence of a showing of the benefit of the instant two step process for coating the carrier(seed) as opposed to Neff et al.’s one step process of coating the seed with a mixture of lecithin and herbicide, Neff et al.’s one step process renders instant two step process obvious.

Claim Objection
Claims 14,15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616